Citation Nr: 1207306	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-11 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fractured right thumb, prior to January 19, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fractured right thumb, as of January 19, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1965 and August 1965 to August 1969.  He also had subsequent service with the Army Reserve and National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for fracture right thumb, and assigned a noncompensable rating, effective September 7, 2001.

In June 2010, the Veteran stated that he would not be able to attend a hearing before the Board scheduled for August 2010 and requested that the claim be decided based on the evidence of record.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

This case was remanded in September 2010 for additional development.

In a December 2011 rating decision, the rating for the right thumb disability was increased to 10 percent, effective January 19, 2011.  As this does not represent the highest rating available, and the Veteran has not limited his appeal to a lesser benefit, this claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

The issues of entitlement to an initial disability rating in excess of 10 percent for residuals of a fractured right thumb, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the period from September 7, 2001 to January 18, 2011, the service-connected residuals of a fractured right thumb were manifested by weakness, pain, swelling, stiffness and limitation of function.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for the residuals of a fractured right thumb are met for the period from September 7, 2001 to January 18, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5224 (2001), 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for residuals of a fractured right thumb arises from disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records. The Veteran has not contended that there is any additional relevant evidence to be obtained for the appeals period prior to January 19, 2011.  The Veteran was provided with VA examinations in June 2003 and January 2006.  While these examinations did not provide proper range of motion measurements, the examination reports, along with the additional treatment records and lay statements in evidence, provided enough information regarding the symptoms of the Veteran's service-connected right thumb disability for the Board to appropriately adjudicate the claim for the appeals period prior to January 19, 2011.

Initial rating-laws and regulations

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The regulations pertaining to limitation of motion of the fingers were amended during the pendency of this appeal.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies. If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely 'retroactive effects.' If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision. A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation. Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law. VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited "retroactive effects": (1) the nature and extent of the change of the law;' (2) the degree of connection between the operation of the new rule and a relevant past event; and (3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2011).

In this case, the rating schedule at the time the Veteran was initially service-connected for his right thumb disability did not provide a specific diagnostic code for limitation of motion of the thumb.  Therefore, the disability was rated under Diagnostic Codes 5299-5224, or by analogy to ankylosis of the thumb.  38 C.F.R. § 4,71a, Diagnostic Code 5224 (2001).  Under this rating criteria, when it was possible to bring the thumb to within two inches of the median transverse fold of the palm, the disability was rated as favorable ankylosis. Otherwise the limitation was rated as unfavorable ankylosis.  Notes preceding 38 C.F.R. § 4.71a, Diagnostic Code 5220 (2001).

Effective August 26, 2002, Diagnostic Code 5228, rating limitation of motion of the thumb was added to the rating schedule and it provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In the present case, the Veteran's right thumb disability has been rated on limitation of motion under the prior and current rating criteria.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011). 

Analysis

A June 2003 VA examination report shows that the Veteran reported that he had fractured his right thumb in 1968, and that he had some symptoms in his right thumb since the fracture.  At the examination, the Veteran had a weak, tender  and enlarged right thumb.  It was tender over the navicular area just adjacent to the thumb.  He had significant weakness and could make a weak pinch, but he had weakness of dorsiflexion of the thumb, weakness of palmer flexion of the thumb, and weakness of abduction and of adduction, each rated at only 2/5 compared to the uninvolved thumb.  The examiner diagnosed a fracture of the right thumb with residual swelling and weakness. 

A November 2004 VA medical record shows that the Veteran had limited adduction and abduction of the right thumb.

A November 2004 statement by the Veteran he indicated that his right thumb was painful and stayed swollen when he was actively using his hands.  

May 2005 Veteran reported throbbing pain in his right thumb and that he saw swelling and felt stiffness around his right thumb.  He indicated that he wore a special abductor splint to protect my right thumb which prevented pull back on his thumb.  He sometimes had tremors in his right thumb.  The Veteran noted that this interfered with his ability to perform his essential functions for his career in law enforcement.  

January 2006 VA examination shows that the Veteran showed that the Veteran indicated that he had swelling of his right thumb.  The Veteran was noted to be right hand dominant.  Upon examination, the Veteran's range of motion of his right thumb was flexion of 0 to 15 and extension was 0 to 25 on the right.  The examiner noted that there was no pain with range of motion.  There was no pain, fatigue, or lack of endurance on repetitive use.  There was no objective evidence of pain, edema, effusion, redness, heat, guarding, instability or incoordination or abnormal movement.  The examiner noted that there was no ankylosis and no inflammatory arthritis.

The Veteran submitted a statement along with his substantive appeal, filed in April 2006.  He indicated that a doctor had provided him with the splint for his thumb in order to help control his ongoing pain and swelling.  

The preponderance of the evidence of record supports a 10 percent disability rating for the time period prior to January 19, 2011.  The evidence reflects that the function of the Veteran's right thumb was limited by weakness, stiffness, swelling and pain prior to January 19, 2011.  The June 2003 examination report reflected significant weakness in his right thumb, and the Veteran's own statements in his May 2005 statement and his substantive appeal show that he had ongoing symptoms which limited his use and required a splint for his right thumb.  While the January 2006 examination report reflected no pain, fatigue or lack of endurance, the Veteran reported to the examiner that he had ongoing swelling.  The Veteran is competent to report these symptoms in his right thumb.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements with regard to his thumb symptoms have been consistent and are considered to be credible.  

While it is unclear from the evidence in the record showing treatment and examination results for the period prior to January 19, 2011 that the Veteran's limitation of motion of his right thumb would warrant a compensable disability rating under the old or current rating criteria, the evidence of record has shown that the functionality of the Veteran's right thumb has been limited due to weakness and pain in addition to such symptoms as stiffness and swelling.  As such, the Veteran's residuals of a right thumb fracture warrant an initial 10 percent disability rating, for the period prior to January 19, 2011.

Consideration of whether the disability warrants an evaluation in excess of 10 percent is deferred pending completion of the development sought in the Remand section of this decision.


ORDER

An initial disability rating of 10 percent is granted, for the period from September 7, 2001 to January 18, 2011, for residuals of a fractured right thumb.


REMAND

Pursuant to the Board's September 2010 remand, the Veteran was provided with a VA examination in January 2011, in order to assess the current nature and severity of his service-connected right thumb disability.  The examiner noted that the Veteran had flare-ups of his right thumb symptoms with activities such as mowing the lawn, which occurred on a weekly basis, and were moderate, lasting one to two weeks.  He reported the frequency was "all the time" unless he was wearing his brace.  Active range of motion of his right thumb was such that the gap between his right thumb and his fingers was one to two inches, with objective evidence of pain.  There was objective evidence of pain following repetitive motion and additional limitation of motion. 

As noted above, under the Deluca provisions, examinations for disabilities rated upon limitation of motion, any examination should include determinations as to whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. 

Recently, in the Mitchell case, the Court found examination findings to be inadequate where the examiner did not explicitly report whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  In addition, the Court noted that, when discussing functional loss due to flare-ups, the examiner should provide the detail.  In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups. The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. at 44.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011).

The Veteran has reported that he is unemployable due to his service-connected disabilities.  In a May 2005 statement, the Veteran indicated that his service-connected right hand disabilities interfered with his securing of full time employment.  In addition, the Veteran indicated at his January 2011 VA examination that he cannot use a weapon as a police officer due to his right thumb disabilities. 

Given the evidence of current residuals of a right thumb fracture, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the claim for a higher initial rating for his service-connected right thumb disability, as of January 19, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of impairment due to the service-connected residuals of a fracture of the right thumb.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the right thumb should be measured in terms of the distance in inches between the thumb and the median transverse fold of the palm and between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In addition, the examiner should determine whether the thumb range of motion and functionality is affected by weakened movement, excess fatigability, incoordination, flare-ups or pain.  The examiner should comment on any additional loss of function and motion during flare-ups reported by the Veteran.

These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran. Any loss of function on repetitive movements should be noted.

If there is pain on motion, the examiner should report the point in the range of motion when the pain limits motion.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (right and left carpal tunnel syndrome and residuals of a fracture of the right thumb) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner must provide reasons for the opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If, after completion of instructions 1 through 3 above, there are any periods during the appeal period when the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


